DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Spain on July 5, 2016. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on January 3, 2019.
Claims 1 – 13 have been amended and are hereby entered.
Claims 1 – 13 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on January 3, 2019, have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the yarn forming the fabric.” This limitation lacks antecedent basis.
Claims 2 – 13 are rejected as being dependent on claim 1.
Claim 2 recites that the fabric is an openwork structure with “plain, twill or satin weave of at least 3 and up to 10.” It is unclear what the numbers in the claim are referring to.  
For examination purposes the numbers are interpreted in at least reading on the lengths of floats in the weave.
Claim 5 recites the limitation “smooth or textured monofilament yarns, multifilament yarns.” It is unclear whether the adjectives “smooth or textured” refer to just the monofilament yarns or also the multifilament yarns. Furthermore, the use of “and/or” is not considered proper Markush language.
For examination purposes, the claim is interpreted as “smooth or textured” only referring to the monofilament yarns.
Claim 7 recites the limitation “further comprising a grammage…” Because of the use of the word “further comprising” it is unclear if the grammages claimed are intended to be for the adhesive fascial tape, or if they are referring to a further, unknown component of the tape.
For examination purposes, the claim is interpreted as encompassing either interpretation.
Claim 13 recites the limitation “to protect its characteristics and properties.” It is unclear whether “its” is referring to the adhesive fascial tape or the protective layer. 
For examination purposes, the claim is interpreted as encompassing either interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 - 5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove (US20130210305A1) in view of The Textile Glossary (Celanese Accetate. “Complete Textile Glossary.” p. 183. 2001).
As per claim 1, Cosgrove teaches:
Tape comprising a flat fabric with a lower level of adhesive (Abstract: “A tape containing an unbalanced woven fabric and an adhesive.”)
Wherein the fabric comprises a weft and warp forming an openwork structure with a … twill or satin weave, broken or crossed both in weft and in warp ([0011]: “The 100 fabric is an unbalanced woven fabric… Some examples of unbalanced woven fabrics include unbalanced twill weaves… both regular and broken, satin weaves…” As the fabric is woven, it will naturally have a weft and a warp.)
Where the yarn forming the fabric are filament yarns clustered in plies, cabled or as cores comprising natural and/or synthetic fibers (Cosgrove teaches that the woven fabric has a plurality of warp yarns and a plurality of filling yarns (Abstract). Cosgrove teaches that the yarns are filament yarns comprising natural and/or synthetic fibers ([0018]).)
Cosgrove teaches that the yarns forming the fabric comprise natural and/or synthetic fibers ([0018]). Cosgrove does not explicitly teach:
Where the yarn forming the fabric are filament yarns clustered in plies, cabled or as cores
The Textile Glossary teaches that the definition of a yarn is a filament that occurs in one of five forms, including a number of fibers twisted together (Page 3), which is interpreted as reading on the claimed “cabled” limitation.
It would have been obvious to one of ordinary skill in the art to choose a yarn that is cabled or as cores as claimed, because the Textile Glossary establishes that these were well-known methods of producing yarns (Page 3).
Examiner notes that the limitation “adhesive fascial tape” is interpreted as a statement of intended use. Cosgrove teaches tapes (Abstract) with the same structure as that claimed. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
As per claim 2, Cosgrove teaches:
Wherein the yarns of the flat fabric with weft and warp form an openwork structure with a plain, twill or satin weave of at least 3 and up to 10 (Fig. 13 teaches a broken twill weave in a 5 x 1 pattern. Additionally, in [0021], Cosgrove teaches that in the fabric, it may be preferable to have even longer floats, such as 5x1 or 6x1.)
As per claim 3, Cosgrove teaches:
Wherein the weft yarns of the structure of the tape have a density of 1 up to 35 picks/cm (In [0020], Cosgrove teaches that the fabric contains 40 to 130 filling picks per inch. This converts to approximately 15 – 51 picks/cm, which overlaps with the claimed range. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
As per claim 4, Cosgrove teaches:
Wherein the warp yarns of the structure of the tape have a density of 1 up to 40 yarns/cm (In [0020], Cosgrove teaches that the fabric contains between 50 – 200 warp ends per inch. This converts to approximately 19 – 78 warp ends/cm, which overlaps with the claimed range. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
As per claim 5, Cosgrove teaches:
Wherein the filament yarns are selected from the group consisting of smooth or textured monofilament yarns, multifilament yarns and/or combinations thereof ([0018]: “The warp and filling yarns… may be monofilament, multifilament (any number of filaments), or spun.”)
As per claim 8, Cosgrove teaches:
Wherein the natural and/or synthetic fibers forming the fabric are selected from the group consisting of cotton, nylon, polyester, polypropylene… ([0018]: “The warp yarns and/or the filling yarns may be, but are not limited to, polyester, polypropylene.. cotton.. nylon…”)
As per claim 13, Cosgrove teaches:
Further comprising a protective layer that can be removed before use to protect its characteristics and properties (In [0026], Cosgrove teaches that the adhesive tape may have a release liner, such as paper, that can be stripped off of the tape without damaging the tape. This is interpreted as the claimed protective layer. Examiner notes that the limitation “can be removed to before use to protect its characteristics and properties” is interpreted as a statement of intended use that does not further limit the claimed invention. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).)

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove (US20130210305A1) in view of The Textile Glossary as applied to claims 1 - 5, 8 and 13 above, and further in view of Takayanagi (US20180343943A1).
As per claim 6, the prior art combination does not teach:
Wherein the fabric contains a square of ripstop lightweight fabric
Takayanagi teaches woven fabrics (Abstract). Takayanagi teaches that these fabrics may include a plain weave, a twill weave, or a satin weave ([0038]). Takayanagi also teaches that the fabrics may include a ripstop weave ([0052]). Takayanagi teaches that by using a ripstop weave, a thin woven fabric may be created with high tear strength ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of the prior art combination to include a square of a ripstop lightweight fabric as claimed, motivated by the desire to produce a thin woven fabric with predictably high tear strength as taught by Takayanagi ([0052]).
As per claim 12, the prior art combination does not teach:
Further comprising an upper layer containing a polytetrafluoroethylene (PTFE) membrane or a thin layer of silicone oil which helps to waterproof the tape
Takayanagi teaches woven fabrics (Abstract). Takayanagi teaches that these fabrics may include a plain weave, a twill weave, or a satin weave ([0038]). Takayanagi teaches that these fabrics may be provided with a waterproof breathable membrane on one surface (Abstract). Takayanagi teaches that the waterproof breathable membrane is polytetrafluoroethylene ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tape of the prior art combination with the PTFE membrane as claimed, motivated by the desire to predictably provide waterproof properties to the fabric as taught by Takayanagi (Abstract, [0056]).
Examiner notes that the limitation “which helps to waterproof the tape” is interpreted as an intended use limitation which does not further limit the claimed invention. As Takayanagi teaches that a waterproof membrane of PTFE can be added to the fabric ([0056]), which is the same material as that claimed, it is reasonable to expect that the layer would behave in the claimed manner.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove (US20130210305A1) in view of The Textile Glossary as applied to claims 1 - 5, 8 and 13 above, and further in view of Kendrick (US20180042775A1).
As per claim 7, the prior art combination does not teach:
The tape comprising a grammage of between 100 – 300 gsm
Kendrick teaches therapeutic adhesive tape which comprises a base layer and an adhesive layer (Abstract). The base layer is preferably woven in the style of a twill ([0033]). Kendrick teaches that the density of this base layer is between approximately 100 – 400 gsm ([0062]). Kendrick teaches that if the density of the tape is too low, the tape becomes floppy and difficult to handle ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tape of the prior art combination with a density, such as within the range claimed, because Kendrick teaches that the density is predictably suitable for therapeutic tapes, which are the same use as by the prior art combination, and furthermore, Kendrick teaches that the claimed density prevents tapes from becoming floppy and difficult to handle ([0062]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove (US20130210305A1) in view of The Textile Glossary as applied to claims 1 - 5, 8 and 13 above, and further in view of ‘081 (CN2641801Y).
As per claims 9 and 10, the prior art combination does not teach:
The tape further comprising magnetized metal fibers
The tape further comprising magnetized fibers
‘081 teaches a fabric with magnetized fibers (Abstract). ‘081 teaches that these fibers comprise alnico magnetic microparticle material (Page 1, Last Paragraph). Alnico magnets comprise Aluminum, Nickel, and Cobalt metals. ‘081 teaches that these magnetic fibers produce magnetic fields that can stimulate the skin, and promote circulation of the blood (Page 1, Last Paragraph). These fibers, with the metal particles incorporated is interpreted as reading on the magnetized metal fibers, as Aluminum, Nickel, Cobalt as all metals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tape of the prior art combination to include magnetized metal fibers as claimed, motivated by the desire to produce magnetic fields that predictably stimulate the skin and promote circulation of the blood (Page 1, Last Paragraph).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove (US20130210305A1) in view of The Textile Glossary as applied to claims 1 - 5, 8 and 13 above, and further in view of Quinn (US20110276040A1).
As per claim 11, the prior art combination does not teach:
Wherein the lower layer comprises spaces or lines without adhesive, said spaces or lines creating a symmetric repetitive sinuous pattern with an angle of 45° with respect to the weft
Quinn teaches kinesiology tape (Abstract) which contains a woven layer, such as a plain, satin or twill weave ([0049]). Quinn teaches that the tape also contains an adhesive on a first surface of the fabric, where the adhesive is applied in a step frequency wave pattern ([0017]). An example of this pattern is shown in Fig. 2A, where the adhesive pattern 202 is interrupted by gaps 204 ([0042])
    PNG
    media_image1.png
    837
    516
    media_image1.png
    Greyscale
. Quinn teaches that by using an adhesive pattern such as shown above, the tape adheres better as the pattern provides resistance to the lateral movement of the tape in any direction on the users skin ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of the prior art combination so that the adhesive is applied in a pattern where there are spaces or lines without adhesive and the spaces and lines create a symmetric repetitive sinuous pattern with an angle of 45° with respect to the weft as claimed, motivated by the desire to predictably improve the adhesion of the tape so that it resists lateral movement of the tape in any direction on the users skin, as taught by Quin ([0040]).

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789